BLACK, Judge.
Cherie Yoder challenges her convictions and sentences for grand theft in the second degree and obtaining money from a pawnbroker by fraud. Ms. Yoder was charged with grand theft in the first degree (count I), dealing in stolen property (count II), and obtaining money from a pawnbroker by fraud (count III). The State subsequently nolle prossed count II. After a jury trial, Ms. Yoder was found guilty of count III, as charged, and of grand theft in the second degree, a lesser-included offense of the grand theft charged in count I. The trial court orally imposed concurrent sentences of three years in prison on counts I and III, followed by concurrent terms of twelve years of probation on count I and two years of probation on count III. We affirm Ms. Yoder’s convictions and sentences without further comment. We remand for the limited purpose of correcting scrivener’s errors which appear in the written judgment, the sentences, and the order of probation.
For reasons unclear from the record, the written judgment erroneously reflects that Ms. Yoder entered a guilty plea and that she was convicted of grand theft as charged, rather than the lesser-included grand theft in the second degree. Additionally, the written sentences and the order of probation erroneously reflect that Ms. Yoder was sentenced to two years of probation on count II, rather than count III. Accordingly, we affirm Ms. Yoder’s convictions and orally imposed sentences but remand for the trial court to enter a written judgment, written sentences, and an order of probation that correctly reflect Ms. Yoder’s convictions and sentences. See Willingham v. State, 48 So.3d 173, 173 (Fla. 2d DCA 2010); Matthews v. State, 48 So.3d 915, 916 (Fla. 2d DCA 2010).
Affirmed and remanded.
DAVIS and KHOUZAM, JJ., Concur.